DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Final Office Action regarding the 15/799,691 Application is in reply to the Amendment filed on November 10, 2021 in which claims 1, 10 and 11 have been amended, and claims 1-20 are pending and considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 5, 8, 10, 14, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0289020 A1 to Bruns et al., hereinafter “Bruns,” in view of U.S. 2014/0304123 A1 to Schwartz, hereinafter “Schwartz,” in view of U.S. 2016/0364681 A1 to Andrus, hereinafter “Andrus” and further in view of U.S. 10,163,071 B2 to Quan et al., hereinafter “Quan.”
	Regarding claim 1, Bruns discloses A method for logistics management, comprising: receiving inventory for storage at a physical storage location (See Bruns at least at Paras. [0005]-[0010]; Fig. 1); automatically associating the inventory with an identifier in a system utilizing one or more scanners associated with the physical storage location in response to movements of the inventory (See id. at least at Paras. [0005]-[0010], [0017], [0059]-[0060], [0063]-[0067]; Figs. 1, 3); 5automatically associating the inventory with the location in the system utilizing the one or more scanners proximate the location (See id.; See also Schwartz at ; and storing the inventory in a location of the physical storage location (See id.).
	Bruns may not specifically describe updating inventory information including at least the identifier and location for subsequent utilization of the inventory. However, Schwartz teaches5 automatically updating the system with 1) inventory information including at least the identifier and the location for subsequent utilization of the inventory (See Schwartz at least at Paras. [0008], [0022]-[0029]; See also Bruns at least at Para. [0017]).
	Bruns as modified by Schwartz may not specifically describe verification of the inventory including at least securely stored, in use, within the physical storage location, applicable damage, and usage level. However, Andrus teaches 2) verification of the inventory information including at least whether the inventory is securely stored, in use at a secondary location, applicable damage, and usage level (See Andrus at least at Paras. [0027], [0030], [0035]-[0036], [0050]; Claim 3; See also Bruns at least at Paras. [0005]-[0010], [0017]). Andrus further teaches wherein the one or more scanners communicate with the system through one or more networks (See id. at least at Paras. [0035]-[0036]). 
Bruns as modified by Schwartz and Andrus may not specifically describe implementing a reorder for the inventory based on the inventory information. However, Quan teaches implementing a reorder for the inventory based on the inventory information (See Quan at least at Col. 4, ln. 3-34; Figs. 6, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns to 

Regarding claim 2, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 1 and Schwartz further discloses automatically updating the system with the location of the inventory in response to the inventory being moved within the physical storage location (See Schwartz at least at Para. [0031]; Fig. 2A).

Regarding claim 4, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 1, and Quan further teaches receiving a request for the inventory; accessing the inventory information; retrieving the inventory utilizing the inventory information; automatically tracking the inventory utilizing the system as moved throughout the physical storage location; and updating the system based on movements, actions, and status associated with the inventory (See Quan at least at Col. 4, ln. 62 – Col. 5, ln. 63; Fig. 1). 

verifying that a party associated with the request is authorized to request the inventory, wherein the retrieving is performed only if the party is verified (See Quan at least at Col. 18, ln. 9-34; Fig. 3).

Regarding claim 8, Bruns as modified by Schwartz, Andrus and Quan discloses the limitations of claim 4, and Quan further teaches wherein the one or more scanners are positioned at entry points for the physical storage location to track the inventory through the physical storage location (See id. at least at Col. 4, ln. 62 – Col. 5, ln. 63; Fig. 1).).

Regarding claim 10, claim 10 recites substantially the same limitations included in independent claim 1. Thus, claim 10 is rejected under the same grounds of rejection and for the same reasons as applied to claim 1, above. 

Regarding claim 14, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 10 and Bruns further discloses wherein the one or more scanners determine the location of the inventory within the physical storage location (See Bruns at least at Paras. [0005]-[0010], [0066]-[0067]; Fig. 3).

Regarding claim 16, claim 16 recites substantially the same limitations included in independent claim 1. Thus, claim 16 is rejected under the same grounds of rejection and for the same reasons as applied to claim 1, above. 

Regarding claim 18, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 16, and Bruns further discloses wherein the logic engine is a logistics platform executed 10 to manage the inventory within the physical storage location (See Bruns at least at Paras. [0045]-[0048]; Figs. 1, 2, 3).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 8,311,906 B1 to Campbell et al., hereinafter “Campbell.”
Regarding claim 3, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 1, but may not specifically describe removing the inventory from the system in response to the inventory being used up. However, Campbell teaches removing the inventory from the system in response to the inventory being used up (See Campbell at least at Col. 5, ln. 10-45; Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, Andrus and Quan to incorporate the teachings of Campbell and provide removal of depleted inventory from a system. Campbell is directed to a computerized system and method for managing parts shortages. Incorporating the parts management system as in Campbell with the electronic inventory tracking systems and methods as in Schwartz, the inventory system of Andrus, the tracking and reordering of Quan and methods and systems for managing stock transportation as in Bruns would increase the applicability, utility, and efficacy of the claimed system and method for logistics management. would . 

Claims 6, 7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 2001/0051905 A1 to Lucas, hereinafter “Lucas.” 
Regarding claim 6, Bruns as modified by Schwartz, Andrus and Quan discloses the limitations of claim 5, but may not specifically describe inventory as medicine for a patient. However, Lucas teaches wherein the inventory is medicine for a patient in a care facility (See Lucas at least at Paras. [0024]-[0026]; See also Emert at Paras. [0011]-[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, Andrus and Quan to incorporate the teachings of Lucas and provide inventory that is medicine for a patient. Lucas is directed to an inventory control system and methods. Incorporating the inventory control including medicine as in Lucas with the electronic inventory tracking systems and methods as in Schwartz, the inventory system of Andrus, the tracking and reordering of Quan and methods and systems for managing stock transportation as in Bruns would increase the applicability, utility, and efficacy of the claimed system and method for logistics management. 

Regarding claim 7, Bruns as modified by Schwartz, Andrus, Quan and Lucas discloses the limitations of claim 5, and Lucas further teaches wherein the inventory includes at least durable medical equipment and one-time use goods (See Lucas , and wherein the system includes at least servers and databases accessible through one or more networks (See Lucas at least at Paras. [0018], [0031]-[0033], [0063]; Figs. 1, 2).

Regarding claim 11, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 10, but may not specifically describe wherein the inventory includes at least durable medical equipment and one-time goods. However, Lucas teaches wherein the inventory includes at least durable medical equipment and one-time goods (See id. at least at Paras. [0024], [0063]).

Claims 9, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 7,685,023 B1 to Abraham et al., hereinafter “Abraham.”
Regarding claim 9, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 1, but may not specifically describe providing a virtual environment that mirrors the inventory in the physical storage location for managing the inventory. However, Abraham teaches providing a virtual environment that mirrors the inventory in the physical storage location for managing the inventory (See Abraham at least at Col. 4, ln. 25-44; Col. 8, ln. 30-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, Andrus and Quan to incorporate the teachings of Abraham and provide a virtual environment for tracking inventory. Abraham is directed to an interactive virtual model of 

Regarding claim 17, Bruns as modified by Schwartz, Andrus and Quan teaches all the limitations of claim 16, but may not specifically describe wherein the logic engine generates a virtual environment modeling the inventory within the physical storage location. However, Abraham teaches wherein the logic engine generates a virtual environment modeling the inventory within the physical storage location (See Abraham at least at Col. 4, ln. 25-44; Col. 8, ln. 30-47).

Regarding claim 20, Bruns as modified by Schwartz, Andrus, Quan and Abraham teaches all the limitations of claim 17, and Abraham further teaches wherein the virtual environment is updated in real-time (See id. at least at Col. 3, ln. 43-63).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 2017/0213186 A1 to Grifoni, hereinafter “Grifoni.”
Regarding claim 12, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 10, but may not specifically describe wherein the servers are accessible to a plurality of remote users utilizing the secure network for managing the wherein the servers are accessible to a plurality of remote users utilizing the secure network for managing the inventory (See Grifoni at least at Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schwartz, Emert and Andrus to incorporate the teachings of Grifoni and provide access to remote users managing inventory. Grifoni is directed to a system and method for logistics management. Incorporating the logistics management system of Grifoni with the electronic inventory tracking systems and methods as in Schwartz, the inventory system of Andrus, the tracking and reordering of Quan and methods and systems for managing stock transportation as in Bruns would increase the applicability, utility, and efficacy of the claimed system and method for logistics management. 

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 2014/0156470 A1 to Raman, hereinafter “Raman.” 
Regarding claim 13, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 10, but may not specifically describe wherein the virtual environment is accessible through glasses, headsets, or electronic glass. However, Raman teaches wherein the virtual environment is accessible through glasses, headsets, or electronic glass (See Raman at least at Paras. [0019]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, . 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 2016/0078264 A1 to Armstrong, hereinafter “Armstrong.”
Regarding claim 15, Bruns as modified by Schwartz, Andrus and Quan discloses all the limitations of claim 10, but may not specifically describe wherein the one or more servers determine whether a user or device is authorized to access the inventory, and wherein the one or more servers grant access for the user or device to move the inventory without setting off an alarm. However, Armstrong teaches wherein the one or more servers determine whether a user or device is authorized to access the inventory, and wherein the one or more servers grant access for the user or device to move the inventory without setting off an alarm (See Armstrong at least at Paras. [0017], [0055], [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, . 

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bruns, in view of Schwartz, in view of Andrus, in view of Quan and further in view of U.S. 2013/0231775 A1 to Jeffries et al., hereinafter “Jeffries.” 
Regarding claim 19, Bruns as modified by Schwartz, Andrus and Quan teaches all the limitations of claim 16, but may not specifically describe wherein the logic engine sets of an alarm in response to an unauthorized user or device accessing the inventory. However, Jeffries teaches wherein the logic engine sets of an alarm in response to an unauthorized user or device accessing the inventory or movement outside the physical storage location (See Jeffries at least at Para. [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Bruns, Schwartz, Andrus and Quan to incorporate the teachings of Jeffries and provide an alarm in response to unauthorized access. Jeffries is directed to an inventory database that tracks inventory available for a dispensing station. Incorporating the dispensing system . 





Response to Arguments
	Applicant’s remarks filed November 10, 2021 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. The arguments pertaining to the prior art references at pages 9-11 have been rendered moot in light of at least new reference Bruns. As such, it is submitted that the cited prior art, including those identified by Applicant, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        01/25/2022

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686